Citation Nr: 0638962	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant submitted a timely notice of 
disagreement (NOD) with the April 21, 2003, rating decision 
denying entitlement to service connection for the cause of 
the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran served with the New Philippine Scouts from April 
1946 to April 1949.  The appellant is the veteran's widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which had 
found that the appellant had not submitted a timely NOD as to 
the April 2003 rating decision which had denied service 
connection for the cause of the veteran's death, for accrued 
benefits, and for non-service-connected death pension 
benefits.  The appeal also arose from a November 2004 
decision which found that the appellant had not submitted 
sufficient new and material evidence to reopen her claim for 
service connection for the cause of the veteran's death.

The appellant had filed a notice of disagreement with the 
denial of non-service-connected death pension benefits in 
January 2004, which was clarified in February 2004.  However, 
she failed to submit a timely substantive appeal as to that 
denial; the June 2004 VA Form 9 did not mention the issue.  
Moreover, in an April 2005 statement, the appellant withdrew 
her appeal concerning entitlement to non-service-connected 
death pension benefits.  Therefore, that issue is not 
currently before the Board for appellate review.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.





FINDINGS OF FACT

1.  The appellant did not submit a timely notice of 
disagreement with the April 2003 rating decision denying 
entitlement to service connection for the cause of the 
veteran's death.

2.  The RO denied entitlement to service connection for the 
cause of the veteran's death in April 2003, which was then a 
final decision.

3.  The evidence submitted since the April 2003 denial is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the submission of a timely NOD as to the 
April 2003 rating decision have not been met.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002 & Supp. 2006); 38 C.F.R. § 20.302(a) 
(2006).

2.  The evidence received since the RO denied entitlement to 
service connection for the cause of the veteran's death is 
new and material, and the April 2003 decision of the RO is 
therefore reopened.  38 U.S.C.A. § 5103(a), 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.104, 
3.156(a), 3.159 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Timeliness of NOD

At the outset, the Board notes that the Court of Appeal for 
Veterans Claims has held that the Veterans Claims Assistance 
Act of 2000 and its implementing regulation, 38 C.F.R. 
§ 3.159, is not applicable to those cases, such as this one, 
where the law and not the evidence is dispositive of the 
issue in question.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Pursuant to 38 C.F.R. § 20.302(a), a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.

Under 38 C.F.R. § 19.26, when a notice of disagreement is 
received following a multiple-issue determination and it is 
not clear which issue, or issues, the claimant desires to 
appeal, clarification sufficient to identify the issue, or 
issues, being appealed should be requested from the claimant 
or his or her representative.  While special wording is not 
required, the NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  See 38 C.F.R. § 20.201.  VA 
should liberally interpret a written communication which may 
constitute a notice of disagreement under the law.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000); rev'd sub nom 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) 
(language of 38 C.F.R. § 20.201 properly implements 
38 U.S.C.A. § 7105, and assuming that the claimant desired 
appellate review, meeting the requirement of § 20.201 was not 
an onerous task); Gallegos v. Principi, 16 Vet. App. 551 
(2003) (per curiam).  

In the instant case, the appellant filed a claim for service 
connection for the cause of the veteran's death in January 
2002.  On April 21, 2003, the RO issued a decision which 
denied the claim, and she was notified of this decision by a 
letter dated April 24, 2003.  This letter stated that her 
claims for dependency and indemnity compensation (DIC), death 
pension, and accrued benefits had all been denied.  On 
January 21, 2004, the RO received a notice of disagreement 
from the appellant.  She stated, in part, "With due respect 
to the DECISION on my claim dated April 24, 2003, it is 
respectfully submitted that the undersigned DISAGREE with the 
decision denying my claims."

On January 26, 2004, the RO sent the appellant correspondence 
in which it was stated that her NOD could not be accepted 
because it was not specific as to the issue(s) with which she 
was disagreeing.  Enclosed with the letter was a form asking 
her to indicate which of the three denials she was 
disagreeing with.  On February 20, 2004, she returned the 
form to the RO.  She had checked that she was appealing the 
denial of non-service-connected death pension.  She also 
stated that "is admitted that my late husband-veteran thru 
the undersigned as beneficiary is not entitled for benefits 
for Service connection for the cause of the veteran's 
death."  She also expressed her belief that she did not have 
the right to apply for accrued benefits.  She commented that, 
as a last resort, she was requesting death pension.

In May 2004, the RO sent the appellant a statement of the 
case which referred only to entitlement to non-service-
connected death pension.  In July 2004, the appellant 
submitted a VA Form 9, which noted her intention to appeal 
the denial of service connection for the cause of the 
veteran's death and DIC.  She said that she did not want to 
appeal the claim for non-service-connected death pension.  
The RO notified her in August 2004 that the VA Form 9 could 
not be accepted as a notice of disagreement with the April 
2003 denial of service connection for the cause of the 
veteran's death, since it was untimely.  She timely appealed 
that determination.


After reviewing the evidence of record, the Board finds that 
the appellant had not submitted a timely NOD with the April 
2003 rating decision.  The NOD which was received at the RO 
on January 21, 2004, did not specify which of the claims 
denied she was appealing; hence, she was asked for 
clarification.  She then specifically stated that she was not 
appealing the denials of service connection for the cause of 
the veteran's death or accrued benefits.  The substantive 
appeal that was received in July 2004 could not be accepted 
as the NOD as to the April 2003 denial, because it was 
received more than one year after notification of the initial 
denial of the claims.  Therefore, the NOD submitted by the 
appellant in July 2004 was not timely as to the April 2003 
rating decision. 

B.  New and material evidence - cause of death claim

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In an August 2004 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  This 
informed the appellant of the evidence that was needed to 
substantiate the claim, as well as what evidence and 
information VA would obtain in her behalf and what 
information and evidence she could submit.  She was also 
informed that she could submit any evidence relevant to her 
claim.

The Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) during the pendency 
of this appeal, which addressed the appropriate VCAA notice 
to be provided in requests to reopen previously denied 
claims.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to the underlying claim, which in this case is 
entitlement to service connection for the cause of the 
veteran's death.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

It appears that the provisions of Kent have not been complied 
with in this case; however, in light of the decision below, 
it is found that the appellant has not been prejudiced by 
this notice deficiency.

II.  Applicable laws and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 3.312 (2006).

The appellant filed her claim to reopen her request for 
entitlement to service connection for the cause of the 
veteran's death in July 2004; therefore, the version of 
38 C.F.R. § 3.156(a) effective August 29, 2001, is for 
application in this case.  This regulation states that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unestablsihed fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).


III.  Factual background and analysis

The evidence which was of record at the time of the April 
2003 rating action denying entitlement to service connection 
for the cause of the veteran's death included the death 
certificate.  This showed that the veteran died of a 
cerebrovascular accident, with an antecedent cause beng 
hypertensive cardiovascular disease.  Another contributing 
factor was peptic ulcer disease.

The veteran's service medical records show that he was 
treated for malaria in October 1947 and for follicular 
tonsillitis in September 1948.  His April 1946 entrance 
examination and his March 1949 separation examination both 
noted that his cardiovascular system was within normal 
limits.  His blood pressure was normal as well.  

A March 1967 note from a private physician noted that the 
veteran had superficial neuritis secondary to stab wounds of 
the right iliac and buttock.  He was hospitalized from August 
31 to September 3, 1968, for a cough, fever, chest pains, and 
malaise.  The diagnosis was flu.  In August 2002, his 
physician noted that the veteran was being treated for senile 
debility with senile cataracts; chronic bronchitis; 
hypertensive arteriosclerotic cardiovascular disease; 
osteoarthritis of the elbows and knees; and peptic ulcer 
disease.  A November 2002 statement noted that he had 
received treatment between 1983 and 1992 for anxiety reaction 
with bouts of tachycardia; hypertension, peptic ulcer 
disease; and deafness.

The evidence received after the April 2003 denial included 
June and July 2004 statements from the veteran's private 
physician.  The July 2004 letter noted that the veteran had 
been a patient at the same hospital since 1949 for severe 
pain in the right thigh and leg (residual of a stab wound); 
peptic ulcer disease; body weakness; malnutrition; and 
hypertension.  He had been under the writer's care from 1982 
to 2003 for uncontrolled hypertension; hypertensive 
cardiovascular disease; bleeding ulcer; and traumatic 
neuritis of the right thigh and leg.  The physician stated 
that - 

It is therefore the opinion of the 
undersigned that the above diagnoses of 
the late veteran was incurred and 
aggravated while he was still serving as 
member of the New Philippine Scout and 
that it either caused or contributed 
substantially and materially to the cause 
of his death.

After a careful review of the evidence of record, it is found 
that the appellant has submitted sufficient new and material 
evidence to reopen the claim for entitlement to service 
connection for the cause of the veteran's death.  The June 
and July 2004 statements from the veteran's physician raise a 
reasonable possibility of substantiating the appellant's 
claim, in that they appear to indicate that the veteran's 
cause of death was incurred in or aggravated by his period of 
service, an element of the claim that had not been 
established at the time of the April 2003 denial.  Taking 
this evidence as credible, for the sole purpose of the claim 
to reopen, it is found that it does raise a reasonable 
possibility of substantiating the claim.  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).

ORDER

The appellant did not submit a timely NOD as to the April 21, 
2003, rating decision denying entitlement to service 
connection for the cause of the veteran's death, and the 
appeal is to that extent denied.

[Continued on next page]


The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, and to this extent only, the 
appeal is granted. 


REMAND

A review of the evidence of record shows that the appellant 
has submitted a statement from the veteran's treating 
physician in which it was opined that the veteran's cause of 
death was related to his period of service.  See the July 
2004 correspondence.  However, that opinion did not indicate 
that the claims folder had been reviewed, nor did it provide 
a complete rationale for the opinion expressed.  Therefore, 
it is found that a review of the claims folder by a VA 
physician is needed in this case in order to provide a 
complete opinion as to the etiology of the veteran's cause of 
death.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be reviewed by a VA 
cardiologist in order to render an opinion as to 
whether the veteran's cause of death, namely 
cerebrovascular accident, with hypertensive 
cardiovascular disease, is any way related to his 
period of service or to any disease treated during 
service.  The examiner must indicate in the 
examination report that the entire claims folder, 
to include the service medical records, was 
reviewed.  A complete rationale for the opinion 
expressed must be provided. 

2.  Once the above-requested development has been 
completed, the appellant's claim for service 
connection for the cause of the veteran's death 
should be readjudicated.  If the decision remains 
adverse to the appellant, she must be provided with 
an appropriate supplemental statement of the case 
and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


